UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 29, 2008 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA 0-8445 37-0684070 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (317) 633-4100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or By-Laws; Change in Fiscal Year. On January 29, 2008, the Board of Directors of The Steak n Shake Company (the “Company”) amended the Company’s Restated By-Laws.ArticleIV, Section3 was amended to increase the number of outstanding shares of common stock required to request a special meeting of shareholders from one-fourth to eighty percent.Portions of ArticleV, Section1 were deleted as either being unnecessary in view of the provisions of the Indiana Business Corporation Law or duplicative of the following section.ArticleI, Sections8 and 9 were amended to facilitate the trading of shares of the Company’s common stock on an uncertificated basis.Other changes were made throughout the By-Laws to correct inconsistencies in terminology and punctuation. The above summary is qualified in its entirety by the full text of the By-Laws, a copy of which is attached hereto as Exhibit3.1 and incorporated herein by reference. Item 8.01.Other Events. Concurrently with the filing of this report, the Chairman of the Company's Nominating/Governance Committeeis sending a letter to Sardar Biglari and Philip L. Cooley extending an offer to include those persons as nominees for election as directors at the 2008 annual meeting of shareholders. The above description of the letter is qualified in its entirety by the full text of the letter, a copy of which is attached hereto as Exhibit99.1 and the information contained therein is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 3.1 Restated By-Laws of The Steak n Shake Company (as amended through January29, 2008) 99.1 Letter dated January 31, 2008 to Sardar Biglari and Philip L. Cooley CERTAIN INFORMATION CONCERNING THE PARTICIPANTS THIS COMMUNICATION IS NOT A SOLICITATION OF A PROXY WHICH MAY BE DONE ONLY PURSUANT TO A DEFINITIVE PROXY STATEMENT.SHAREHOLDERS ARE ADVISED TO READ THE PROXY STATEMENT AND OTHER DOCUMENTS RELATED TO THE SOLICITATION OF PROXIES BY THE MANAGEMENT OF THE STEAK N SHAKE COMPANY (THE “COMPANY”) FROM THE SHAREHOLDERS OF THE COMPANY, FOR USE AT THE 2 BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.WHEN COMPLETED, A DEFINITIVE PROXY STATEMENT AND A FORM OF PROXY WILL BE MAILED TO SHAREHOLDERS OF THE COMPANY AND WILL BE AVAILABLE AT NO CHARGE AT THE SECURITIES AND EXCHANGE COMMISSION’S WEB SITE AT HTTP://WWW.SEC.GOV AND FROM THE COMPANY’S WEB SITE AT WWW.STEAKNSHAKE.COM. THE COMPANY AND ITS DIRECTORS AND EXECUTIVE OFFICERS AND OTHER MEMBERS OF MANAGEMENT AND EMPLOYEES MAY BE DEEMED TO PARTICIPATE IN THE SOLICITATION OF PROXIES IN RESPECT OF THE COMPANY’S ANNUAL MEETING OF SHAREHOLDERS.INFORMATION REGARDING THE COMPANY’S DIRECTORS AND EXECUTIVE OFFICERS IS AVAILABLE IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE PERIOD ENDED SEPTEMBER26, 2007, FILED WITH THE SEC ON DECEMBER10, 2007, AND AMENDED ON JANUARY24, 2008.ADDITIONAL INFORMATION REGARDING THE INTERESTS OF SUCH POTENTIAL PARTICIPANTS WILL BE INCLUDED IN THE PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS FILED WITH, OR FURNISHED TO, THE SEC WHEN THEY BECOME AVAILABLE. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE STEAK N SHAKE COMPANY By: /s/ Alan B. Gilman Alan B. Gilman, Chairman, Interim President and Chief Executive Officer Dated: January 31, 2008
